 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGolden Flake Snack Foods and Donald JamesShanks and Carl Blackburn. Cases 10-CA-23641 and 10-CA-23641-2January 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 31, 1989, Administrative Law JudgeHutton S Brandon issued the attached decisionThe General Counsel filed exceptions and a sup-porting brief, and the Respondent filed cross-excep-tions, a supporting brief, and a brief in oppositionto the General Counsel's exceptionsThe National Labor Relations Board has delegat-ed its authority in this case to a three-memberpanelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GoldenFlake Snack Foods, Birmingham, Alabama, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order'The Respondent, and inferentially the General Counsel, have except-ed to some of the judge s credibility findings The Board s establishedpolicy is not to overrule an administrative law judge's credibility resolu-tions unless the clear preponderance of all the relevant evidence con-vinces us that they are incorrrect Standard Dry Wall Products, 91 NLRB544 (1950), enfd 188 F 2d 362 (3d Or 1951) We have carefully examined the record and find no basis for reversing the findings2 In adopting the judge's findings that the Respondent did not, as al-leged, violate Sec 8(a)(3) and (1) of the Act by discharging employeesCarl Blackburn and Donald James Shanks Jr, we reject the GeneralCounsel s claim that a different result is warranted here based on Supervisor Joseph Taylor's 8(a)(1) conduct in threatening Shanks with dis-charge if he did not withdraw his support from the Union In this regard,we note that Taylor is a relatively low-level supervisor, that Taylor wasnot Shanks' immediate supervisor at the time the Respondent dischargedShanks, and that there is no record evidence showing that Taylor hadany Involvement in the Respondent's discharge decisions Additionally, inthe section of his decision entitled "Arguments and Conclusions," thejudge has stated in the third sentence of the fourth paragraph that [I]ndetermining the existence of a prima facie case the General Counsel s evi-dence must be viewed in isolation apart from Respondent s defense (Ci-tation omitted ) We note in this regard that It is the evidence as presentedat the hearing, drawn from whatever source, which precisely determineswhether or not there is a prima facie case of unlawful conductMember Devaney finds It unnecessary to pass on whether Taylor's remarks to Shanks discussed above were unlawful because any violation inthat regard would be essentially cumulative to the 8(a)(1) threat of dis-charge found in Supervisor Hardin s conversation with employee JimmieSue Smith and because the language in par 1(a) of the judge s cease anddesist order is sufficiently broad to cover this kind of conduct He doesrely on Taylor's remarks as establishing part of the Respondent s animustoward its employees union activityMary L Bulls, Esq , for the General CounselCharles A Adams, Jr. Esq (Kullman, Inman Bee &Downing), of New Orleans, Louisiana, for the Re-spondentDECISIONSTATEMENT OF THE CASEHUTTON S BRANDON, Administrative Law JudgeThese cases were tned at Birmingham, Alabama, onMarch 29, 1989 The charge in Case 10-CA-23641 wasfiled on September 2, 1988,1 by Donald James Shanks,Jr, an individual (Shanks) and amended on October 11The charge in Case 10-CA-23641-2 was filed on Sep-tember 12 by Carl Blackburn, an individual (Blackburn)The complaint and order consolidating the cases forhearing issued on October 14 alleging that Golden FlakeSnack Foods (Respondent or the Company), violatedSection 8(a)(3) and (1) of the National Labor RelationsAct (the Act), in discharging Shanks and Blackburn onSeptember 1 and 8, respectively The issue presented bythese allegations is whether the discharges were respon-sive to the union activities of Shanks and Blackburn Thecomplaint also alleges that Respondent independentlyviolated Section 8(a)(1) of the Act by coercively interro-gating employees regarding their union activities andthreatened them with discharge for such activities Re-spondent's timely filed answer puts in issue the factualbasis for these allegationsOn the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is a Delaware corporation with an officeand place of business located at Birmingham, Alabama,where it is engaged in the manufacture of snack foodsDuring the calendar year preceding issuance of the com-plaint Respondent purchased and received at its Birming-ham facility goods valued in excess of $50,000 directlyfrom suppliers located outside the State of Alabama Onthese admitted facts Respondent admits, and I find, thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act The com-plaint also alleges, Respondent further admits, and I alsofind that Teamsters, Chauffeurs, Warehousemen & Help-ers, Local Union 612 (the Union), is a labor organizationwithin the meaning of Section 2(5) of the ActII THE UNFAIR LABOR PRACTICESA BackgroundBased on the testimony of Shanks, which was undis-puted in this respect, activity in support of union organi-zation among Respondent's employees began in or aboutJune and consisted of the circulation among the employ-I All dates hereinafter are in 1988 unless otherwise indicated297 NLRB No 86 GOLDEN FLAKE SNACK FOODS595ees of a petition seeking assistance of the Union This ac-tivity culminated in a letter dated August 29 being sentby a business agent of the Union to Mark McCutcheon,Respondent's Birmingham plant manager In the letterwhich Respondent acknowledges was received onAugust 30 the Union advised Respondent of the exist-ence of the organizational campaign and provided Re-spondent with a list of 71 employees including Shanksand Blackburn, the alleged discnminatees in this pro-ceeding, who were "actively involved" in the campaignThe letter was not Respondent's first notice of unionactivity McCutcheon testified that he learned from Su-pervisor John Lewis during the week before the letterthat employees were meeting under the "tree" in anearby park and signing some "petition" Similarly,Ronnie Hardin,2 night-shift production manager in thechip department, testified that he learned of union activi-ty on August 29 from an unnamed supervisor who hadheard of it over the immediately preceding weekendIt is undisputed that Respondent opposed the organiza-tional efforts of its employees Its response to the Union's• letter was McCutcheon's calling of each employeenamed in the letter into his office individually and, in thepresence of Aubrey Loftis, Respondent's vice presidentof manufacturing, reading to each the following preparedstatementWe received a letter from the Union with yourname on itWe want you to understand that you are still ex-pected to follow all the policies of the Company, doa good job, & follow the rules This does not giveyou any special privilegesB The Discharges1 ShanksShanks was initially employed by Respondent in July1986 and worked as a utility operator on the secondshift, under the general supervision of John Smyth, prod-uct manager of the pork skin department Shanks testi-fied that while there was no production in his depart-ment on his shift it was his responsibility to clean four ofsix machines in the department used in the pork skinsnack preparation It appears that Shanks was not amodel employee, since he received a verbal warning onApril 4 for leaving his work area, a wntten warning onApril 20 for improperly reporting off work and failing tomake progress on cleaning his machines, and a final writ-ten warning on July 12 for failing to clean his machinessatisfactorily and failing to get along with his fellow em-ployees The final warning stated that Shanks understoodthat "further disregard of company rules will result intermination"2 The complaint alleged that 'Ronald Harding is a supervisor withinthe meaning of Sec 2(11) of the Act and attributed a violation of Sec8(a)(1) of the Act to him as discussed infra Respondent's answer deniedboth allegations However, Respondent at the hearing stipulated to Har-din's supervisory status under the Act I conclude that the complaint'sreferences to 'Harding" were an Intended but misspelled reference toHardinShanks testified that he began activity in support ofthe Union in June and described that activity as trying to"get people to sign a list to send to the Union" The factthat he was listed in the Union's August 29 letter to Re-spondent has already been noted On August 30 he wascalled to the office of Smyth who told him that the "in-spector" had written the whole department up and that,under the circumstances, Smyth would write "every-body" up However, noting that Shanks was already onfinal warning, Smyth, still according to Shanks, toldShanks he would give him every chance and wouldawait McCutcheon's final word on the matter 4Shanks also testified that later in the same evening,Joseph Taylor, production manager of Respondent's chipdepartment and a former supervisor of Shanks, yelled atShanks on the production floor and asked him if hewanted to be a "goddamn Teamster" Shanks repliedthat he wanted to be treated fair and equal The twothereafter talked for a "long time," according to Shanks,who also alluded in the discussion to his anticipated ter-mination Taylor told Shanks that if Shanks went up"front" with Taylor to talk to McCutcheon and Loftisand took his name off the union list Taylor would helpany way he could and would get it straightened out andsave Shanks' jobAround 10 p m that same day Shanks was called tothe office of McCutcheon where he met with McCut-cheon and Loftis Shanks testified that Loftis said theCompany had received a list in the mail from the Unionand remarked, while looking through the letter, thatShanks name was on it and asked Shanks if he thought itwas a party list Shanks replied that he knew what hesigned Loftis then asked Shanks if he believed in theUnion, a question which the General Counsel relied onto establish the complaint allegation that Loftis engagedin unlawful interrogation of employees regarding theirunion activity in violation of Section 8(a)(1) of the ActShanks replied that he did not know, to which Loftis re-sponded that he must believe in it because his name wason the list Loftis then remarked that Respondent had anopen-door policy and that if Shanks had a problem thedoor was wide open Shanks concurred but pointed outthe employee view was that the door was wide open sothat if they didn't like their job they could "hit thedoor" Thereupon McCutcheon interrupted and statedthat all he wanted to tell Shanks was that he had no spe-cial privileges, he got no more pay, there was no unionthere yet, and Shanks was no different from anybodyelse Shanks was then released to return to work2 it is undisputed that Respondent's preparation of pork skin foodproducts was subject to periodic inspections by employees of the UnitedStates Department of Agnculture (USDA) Failure of such inspectionscould result in a cessation of production It is likewise undisputed that onthe morning of August 30 the USDA inspector halted production start upfor more than an hour until certain machinery including machinery forwhich Shanks was responsible which had failed inspection was recleaned4 While the General Counsel urges that ulterior motivation was shownby Smyth in deferring to McCutcheon rather than discharging Shanksimmediately, the fact is that under Respondent's disciplinary procedureno employee could be discharged without the approval of the plant man-ager 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn August 31, according to Shanks' testimony, he sawMcCutcheon in the breakroom where Shanks inquiredabout his discharge McCutcheon replied that he hadShanks' file and was going to take it home with him,study it, and let Shanks know something the next dayThe next day prior to reporting on his regularly sched-uled shift Shanks telephoned McCutcheon and pressedhim for a decision regarding Shanks' terminationMcCutcheon thereupon told Shanks that he was in factterminated While it does not appear that Shanks wasshown any discharge papers, Respondent produced thestandard form utilized by Respondent for recordingwarnings and executed by Smyth on August 31, showingthe termination of Shanks for the failure to clean his ma-chine properly on August 30 which resulted in the failedUSDA inspection and consequent production loss 52 Carl BlackburnBlackburn had been employed by Respondent for 17years at the time of his discharge on September 8 At thetime of his termination he worked in the skin departmenton the first shift under Smyth He testified that hebecame aware of the union campaign but apparently hisactivity in the campaign was limited to the signing of theemployee petition submitted to the Union His name wason the list submitted by the Union to Respondent in theAugust 29 letterLike the other employees listed in the Union's letterBlackburn was called to McCutcheon's office on August30 where he met with McCutcheon and Loftis Accord-ing to Blackburn's version of this meeting, McCutcheonheld up the list and asked Blackburn if his name was onit Blackburn replied that it was, and McCutcheon toldBlackburn that Blackburn was in a bad situation underthe circumstances, an apparent reference to Blackburn'sprecarious status under Respondent's attendance policydiscussed below McCutcheon added that Blackburnwould not have any special treatment and would not betreated any different from anyone elseThe following day Blackburn was called into Smyth'soffice, where Smyth told Blackburn he was in a bad situ-ation and that the only thing that could help Blackburnwas to take his name off the union list Smyth said that"that" was a "no-no" there Blackburn did not respondand returned to work after Smyth completed his re-marksBlackburn made no effort to withdraw his name fromthe list and on September 8 he was called to McCut-cheon's office where he was told by McCutcheon inSmyth's presence that Blackburn's record had been re-viewed and that he was no longer employed by Re-spondent In further discussion, McCutcheon in responseto Blackburn's questions explained that Blackburn hadfailed to clock in and clock out, failures which addedpoints to his record under Respondent's "occurrence"point system utilized in enforcement of its attendancepolicy Blackburn claimed he had in fact clocked out onthe day in question, but exhibited confusion in his testi-mony regarding the exact date he allegedly failed to5 Smyth testified herein that the estimated cost to Respondent of thelost production was approximately $8000clock out Respondent's records indicate it was Friday,September 2 Blackburn testified he asked to see his time-card He claimed he was shown a copy of the card, butsince McCutcheon only held it up Blackburn could notsee it plainly While Blackburn did not testify regardingany exchaqge between himself and McCutcheon abouthis failure to clock in, and although it is not clear that heunderstood from McCutcheon's remarks what day hehad allegedly failed to clock in, Blackburn testified thathe had clocked in and that any failure of the time toappear on his card "that morning" was attributable tothe timeclock's not hitting the card clearly Respondentclaimed that the failure to clock in occurred on Wednes-day, August 31Respondent's attendance policy was instituted on Feb-ruary 1 It awarded penalty points to employees on an"occurrence" basis with one point for each absence (con-secutive day absences being treated as one occurrence),one quarter point for each occurrence of tardiness of be-tween 2 to 7 minutes, one half-point for each occurrenceof tardiness in excess of 8 minutes, and one half-point foreach failure to clock in or out Discipline was imposedon the basis the points acquired with counseling follow-ing three to four occurrences within a calendar year, averbal reprimand following 6 ccurrence points, a wnttenreprimand following 8 points, a final warning following10 points and discharge upon acquisition of 12 points Ahardship exclusion was allowed for repetitive absencesassociated with the same illness or circumstance causingthe absence even if the absences were not consecutive Itis undisputed that Blackburn had received a "final"warning on August 18 after he had accumulated 10-1/4points The warning stated that "further disregard ofCompany rules will result in termination" Thereafter,and prior to August 31, he accumulated 11-1/4 pointsC The Alleged Unlawful Threat of DischargeThe complaint alleged that Respondent independentlyviolated Section 8(a)(1) of the Act through SupervisorHardm's threatening employees with discharge for unionactivity on or about August 26 The General Counselrelied on the testimony of employee Jimmie Sue Smithto establish the violation Smith testified that sometime inthe week prior to August 30 she had a discussion withSupervisor Hardin in the office of Supervisor JohnLewis In that discussion Hardin remarked that he hadheard that the employees had a meeting about a union"out under the tree" Smith testified that she replied thatthey were talking about a baby shower for an employee,to which Hardin responded that he hated to see her loseher job over itD Respondent's EvidenceWith respect to the alleged independent violations ofSection 8(a)(1) of the Act, Loftis denied asking Shanks ifhe believed in the Union or if Shanks believed the unionlist was as party list According to Lofts, who was sup-ported by McCutcheon, he was present only to insurethat McCutcheon read the prepared statement set forth,supra Moreover, he testified that Shanks, who refused tosit down and who carried a wrench in his hand, accused GOLDEN FLAKE SNACK FOODS597them of calling him in to fire him for not cleaning up hismachine, but Loftis was not aware at the time of anyproblem with respect to Shanks' clean upSimilarly, while acknowledging a conversation withSmith in the office about a meeting under the treesHardin testified that Smith was in the office having comethere to ask if she could leave work since she had com-pleted her assigned tasks Hardin admittedly asked her ifshe had gone to the meeting "a couple of nights before,"and remarked that he had heard there had been somecomplaints about the Company's "occurrences" systemat the meeting Smith had , conceded that she had gonebut said they had planned a "maternity party" for an em-ployee's wife Hardin denied that he talked to her aboutthe Union in any way, and related that he learned of theunion effort only on August 29In connection with the discharge of Shanks, Tayloradmitted having a conversation with Shanks for about 7minutes on August 30 According to his version, Shanksexpressed his concern that he was going to get fired andTaylor assumed he was talking about getting fired be-cause of the union letter Taylor responded that Shankswould not be fired for that to which Shanks replied thathis department had already been closed down 2 hoursthat morning Taylor was not aware of that and afterShanks had referred to having received a third warningTaylor concluded that Shanks was not referring to a dis-charge for union activity but a discharge associated withthe close down that morning Taylor denied that theUnion was mentioned in the conversation with Shanks,denied that he told Shanks he could save his job for him,and testified he had no authority to go over the head ofthe plant manager, McCutcheonMcCutcheon testified that it was he who decided uponthe termination of Shanks after having taken Shanks' filehome on the evening of August 30 and after having con-sulted Respondent's labor attorney When Shanks tele-phoned him the following day and insisted upon know-ing whether he was discharged McCutcheon told him ofhis discharge According to McCutcheon, the dischargewas consistent with the progressive disciplinary proce-dure utilized by Respondent and under which other em-ployees had been disciplined The discharge followedMcCutcheon's final warning on July 12 threatening ter-mination for further disregard of company rulesWith respect to the discharge of Blackburn, Smythdenied in his testimony for Respondent that he ever pro-posed to Blackburn that he get his name off the unionlist as a way to avoid discharge for excessive "occur-rences" Both Smyth and McCutcheon related thatBlackburn was discharged for exceeding the allowednumber of "occurrences" by virtue of his having failedto clock in on August 31 and out on September 2 Black-burn's timecards for the dates in question were submittedin evidence by Respondent and bear out Respondent'scontentions regarding Blackburn's failure to clock Whiletimecards received in evidence of certain other employ-ee's in the department on August 31 show the clock wasonly lightly stamping that day, as Blackburn contended,Blackburn's card showed no mark at all where his clockin would normally appear Blackburn's testimonial con-tention that his timecard for Friday, September 2, didnot show a clock out at his normal quitting time was dueto the fact that there was no production work done onthat day and he only worked half a day, was rebutted byRespondent's production records showing that Respond-ent did operate at full production that dayFurther, with respect to Blackburn, McCutcheon testi-fied that the "occurrence" policy was uniformly andconsistently applied, and that he had no discretion in itsapplication In support of this position, Respondent en-tered in evidence the discharge and warning records ofeight other employees discharged before and after Black-burn for acquiring 12 or more "occurrences" Three ofthese employees, like Blackburn, had been listed in theUnion's letter to Respondent The discharge papers onone employee received in evidence described the dis-charge as "automatic" upon 12 "occurrences"E Arguments and ConclusionsFor the most part the issues in this case are factual andrequire the making of credibility resolutions Considennginitially the alleged independent 8(a)(1) violations, andspecifically the testimony of Jimmie Sue Smith, I amconvinced that Smith was telling the truth She appearedto be very candid, and acknowledged her lack of recallconcerning the date Further, as a current employee stillsubject to possible retaliation from the employer she wasnot likely to relate an untrue story Federal StainlessSink, 197 NLRB 489, 491 (1972), Georgia Rug Mill, 131NLRB 1304, fn 2 (1961), modified on other grounds 308F 2d 89 (5th Cir 1962) Hardm's version of his com-ments to Smith struck me as less plausible It is clear thatit was he who broached the subject of the employeemeeting to Smith I find it unlikely that Hardin would beaware that one subject of the employee meeting was em-ployee complaints regarding the "occurrence" systemwithout also knowing another subject was union organi-zation, a subject frequently associated with employee dis-content Further, I find it difficult to believe that Hardinwas prompted to raise the subject of the employee meet-ing by idle cunosity or by an effort to make small talkCrediting Smith,6 I find Hardin in fact referred to theemployee discussion of the Union under the tree and didexpress the hope that Smith would not lose her job overthe matter The expression of such a hope constituted thevoicing of recognition, and hence the implicit threat, thatSmith's involvement in union activity could lead to herdischarge I find the threat unlawful and violative ofSection 8(a)(1) of the Act as the complaint allegedThe complaint, as related above, alleged that Respond-ent violated Section 8(a)(1) through Loftis' interrogationof Shanks The allegation is based on the meeting be-tween Loft's, McCutcheon, and Shanks In this instanceI credit Loftis and McCutcheon where their testimony6 In making this credibility resolution I accord little weight to Smith'sfailure to reveal Hardin's remark to Respondent's counsel in a pretrialinterview Such failure could be attributable to a number of factors in-cluding the way questions were propounded It could also be be attribut-able to Smith s attaching little significance to Hardin s statement to herHowever, her personal reaction to the statement is not determinative ofthe violation alleged for it is well established that it is the tendency of theremark to coerce, not actual coercion, which violates the law 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcontradicts Shanks Shanks testified in a defensive sometimes belligerent manner As one who stood to personally gain from the outcome of this proceeding I perceivedin him a tendency to exaggerate Further, I find it highlyunlikely that Loftis would have inquired of Shanks abouthis union beliefs if he already knew Shanks was on theUnion s organizing list Further the testimony of Loftsand McCutcheon was mutually supportive FinallyLoftis was not cross examined and there was nothingeither in the content of his testimony or in the manner inwhich it was delivered which would serve to justify theconclusion that it was either inaccurate or untruthful Itherefore conclude no unlawful questions were directedat ShanksEven if I were to find that Loftis did question Shanksregarding his union beliefs I would still not find thequestioning unlawful This is because at that pointShanks had been identified to Respondent by the Unionand also because the questioning was unaccompanied bythreats or other coercive conduct Considering these factors and all the circumstances, I am inclined to the beliefthat Loftis questions would not have had a tendency tocoerce Shanks See Sunnyvale Medical Clinic 277 NLRB1217 (1985) Rossmore House 269 NLRB 1176 (1984)affd 760 F 2d 1006 (9th Cir 1965) Accordingly Iwould find no violation of Section 8(a)(1) in such questioning, even if it occurred and I shall recommend thatthis allegation of the complaint be dismissedTurning to the allegations of unlawful discharges, it isincumbent on the General Counsel to make a prima facieshowing sufficient to support the inference that the unionactivity of Shanks and Blackburn was a motivatingfactor in Respondent s decision to discharge them Onsuch a showing the burden shifts to Respondent to demonstrate that the same action would have taken placeeven in the absence of the union activity Wright Line,251 NLRB 1083 (1980) enfd on other grounds 662 F 2d899 (1st Cir 1981), cert denied 455 U S 989 (1982) Indetermining the existence of a pnma facie case the General Counsel s evidence must be viewed in isolation apartfrom Respondent s defense Bah Blinds Midwest, 292NLRB 243 (1989) I conclude as the General Counselargues that the required prima facie showing was established with respect to both discharges Thus Respondentat the time of the discharges was aware not only of theunion activity among its employees generally but alsothat Shanks and Blackburn were union supporters Therecord also shows that Respondent opposed union representation of its employees to the degree revealed in itswillingness to coerce employees as reflected in Hardm sremarks to Smith found above In addition the remarksattributed to Taylor by Shanks and Smyth by Blackburnif believed show not only Respondent s union animusbut also Respondent s willingness to consider leniencyfor rule infractions if employees withdrew their unionsupport In short a discharge which might be otherwisewarranted could be avoided by withdrawal of union support Accordingly, withdrawal of such support was madethe linchpin for job retention and therefore a motivatingfactor in the dischargesRespondent argues that job retention of Shanks andBlackburn was not conditioned on their repudiation oftheir union activity However if Shanks and Blackburnare credited the Respondent s argument is seriously undermmed Weighing the testimony of Shanks against thatof Taylor I credit the former Although I earlier indicated Shanks could not be regarded as particularly accurateimpassive or unbiased his testimony about Taylor s comments impressed me as honest 7 On the other hand Taylor s explanation of his remarks struck me as vague, tenuous and wholly unconvincing His contention that he assumed that Shanks was talking about being fired for hisunion activity when the word union was by his versionnever mentioned in the conversation was particularly unpersuasive This credibility resolution sustains the General Counsel s prima facie showing that Shanks union activity was a factor in his discharge since It is clearShanks did not repudiate his union support prior to hisdischarge Moreover, I find that Taylor s remark toShanks independently violated Section 8(a)(1) of the Actas an unlawful threat that a discharge would be effectuated if Shanks did not forego his union support Although not specifically alleged it is clear that Taylor sthreat was fully litigated in connection with Shanks discharge, a matter which was alleged as unlawful TheBoard has long held that violations of the Act not specifwally alleged in a complaint may be found so long asthe issue is closely connected to the subject matter of thecomplaint and has been fully litigated The Timken Co236 NLRB 757, 758 (1978)Blackburn s testimony regarding Smyth s remarks alsorequires a credibility resolution Initially it appearsstrange that Smyth who was supervisor of both Shanksand Blackburn would tell one but not the other that theonly thing that could help would be to remove his namefrom the union s list It also appears odd that Blackburnwould not respond to such a comment by Smyth Considenng these factors and Smyth s rather straightforwardand persuasive denials that he ever discussed with Blackburn the fact of Blackburn s name being on the unionlist I would be inclined to credit Smyth That inclinationends in resolution when Blackburn s testimony is considered as a whole Blackburn was a most unconvincingwitness who appeared willing to shade or shape his testimony in whatever respect he deemed most beneficial tohis case This was most clearly demonstrated with respect to the 8(a)(3) allegation discussed below I therefore credit Smyth where his testimony contradicts Blackburn s This conclusion does not without more affectthe prima facie showing of an unlawful discharge inBlackburn s case for Taylor s threat to Shanks foundabove implies that withdrawal of union support was afactor which Respondent would consider in imposingdiscipline on any employee including inferentiallyBlackburnRespondent s evidence rebutting the discriminatorynature of Blackburn s discharge must be regarded asoverwhelming McCutcheon acknowledged no discretionin the application of the occurrence program and thedocumentary evidence presented supports his contentions7 Nothing is more common than to believe some and not all of what awitness says Edwards Transportation Co 187 NLRB 3 4 (1970) enfdper curiam 437 F 2d 502 (5th Cir 1971) GOLDEN FLAKE SNACK FOODS599in this regard The records produced revealed that em-ployees were consistently discharged by Respondent foracquiring 12 or more "occurrence" points No exceptionswere shown by the General Counsel in the application ofthe program since its inception And the General Coun-sel took no issue with respect to the accuracy of Re-spondent's records with respect to the points acquired byBlackburn before August 18, including computation ofthe credit for the limited exclusion form obtained byBlackburn for his July absences And perusal of Black-burn's time cards received in evidence shows, as Re-spondent contends, that Blackburn did not clock in orout on the dates Respondent alleged thus warranting hisaccumulation of the "occurrence" points which resultedin his discharge Blackburn's testimony regarding thefailures to clock in and out on the dates in issue was in-consistent, contradictory and, at best, confused In anycase, it was totally unbelievable With regard to his fail-ure to clock in, Blackburn when shown his timecardclaimed at first that he could see where the clock hit, butthen he retracted that testimony He then testified thatcertain other employees clocked in at the same time andhad the same problem and they called it to Smyth's at-tention Shown the time cards of certain of these otheremployees he named he was forced to admit that theydid not clock in when he did Moreover, while the clockstamped their cards lightly they were stamped while hiswas not He admittedly did nothing himself to call theproblem to Smyth's attention in order to insure that hewould not be penalized for a failure to clock, eventhough he was dangerously close to accumulating toomany "occurrence" points One can only conclude thathe failed to clock as Respondent contendsWith respect to his failure to clock out Blackburn tes-tified that when shown the card by McCutcheon hecould not see a clock out stamp within a circle drawn bySmyth where the stamp would normally appear In hispreheanng statement to the Board he claimed he couldsee a figure within the circle That statement had beensigned within a few days,of his discharge At the hearingBlackburn claimed apparently for the first time that hehad not worked a full day on the Friday he was chargedwith a failure to clock out He testified he rarely workeda full day on Fridays, so that the last clock time appear-ing on the card, a morning time, was the time he clockedout This claim too was contradicted by his prior Boardstatement to the effect that he was uncertain that he hadclocked out on that Friday, so he told two employees(who would not have been there if the plant had notworked a full day that Friday) that he was going back tocheck his card When he reentered the plant he clockedout his card Blackburn was forced to concede on cross-examination, however, that the plant worked a full dayon Fridays preceding a holiday, and that the Friday inquestion preceded the Labor Day holiday Consideringthese contradictions, I do not credit Blackburn's testimo-ny where his testimony differs from any other witness Iconclude he failed to clock at the times claimed by Re-spondentSince it appears that Respondent consistently dis-charged other employees in the same manner under theoccurrence system I am compelled to conclude that Re-spondent has sustained the burden shifted to it underWright Line that Blackburn would have been dischargedeven in the absence of his union activity and support Itherefore find no violation of the Act with respect to hisdischargeDiscrimination with respect to Shank's discharge pre-sents a closer question because it did not fall under the"occurrence" system, and, although he had received aprior final warning, his discharge could not be consid-ered "automatic" McCutcheon's review of Shank's fileand his considering Shank's discharge over the night ofAugust 31 clearly reflects a degree of discretion onMcCutcheon's part On the other hand, Shanks "final"warning of July 12 specifically stated that his "furtherdisregard of company rules will result in termination"And Shanks again on August 30 breached the rules byfailing to clean his machine properly, an offense of thesame type for which he had been previously disciplinedin the July 12 warning There is no question that Shankswas guilty of the offense charged, and the GeneralCounsel does not argue otherwise Accordingly, this isnot a case of a manufactured or pretextual basis for disci-pline or dischargeShanks was not the only one whose poor work result-ed in the failure to pass the USDA inspection Respond-ent produced evidence that two other employees weresimilarly responsible It is Respondent's discipline ofthese other two employees, Little and Morgan, neither ofwhom was on the union list, which convincingly demon-strates that Respondent would have discharged Shankseven in the absence of his union activity It is true thatLittle and Morgan only received verbal warnings where-as Shanks was discharged However, the warnings issuedthem were their first warnings, while, as noted, Shankshad already received his final warning Under Respond-ent's progressive discipline procedure a decision toimpose any discipline at all would have resulted inShanks' discharge Respondent's unwillingness to foregodiscipline was shown by its justifiable discipline of Littleand Morgan Indeed, Smyth told Shanks initially wheninforming him of the offense, and even before Smyth re-ferred the matter to McCutcheson for consideration, thatall involved in the clean up failure would be disciplinedIn view of the seriousness of the offenses involved, theabsence of evidence that Respondent overlooked, con-doned or forgave similar offenses in the past, there is nobasis for concluding that the discipline of Little andMorgan was to give the appearance of legality to the dis-charge of Shanks Moreover, there was no evidence thatRespondent had ever failed to discharge an employee fora subsequent offense following a final warning Accord-ingly, notwithstanding Taylor's remarks to Shanks andthe existence of some discretion on the part of McCut-cheon in making discharge decisions, I conclude that Re-spondent has demonstrated that Shanks would have beendischarged in the absence of his union activity, or, morespecifically , even if he had withdrawn his name fromthe union list In light of such demonstration the GeneralCounsel's prima facie case has been rebutted, and I findRespondent did not violate Section 8(a)(3) and (1) inShanks' discharge 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1 Respondent, Golden Flake Snack Foods, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act2 The Union, Teamsters, Chauffeurs, Warehousemen& Helpers, Local Union 612, is a labor organizationwithin the meaning of Section 2(5) of the Act3 Respondent, by threatening employees with dis-charge if they engaged in activities on behalf of theUnion or did not withdraw their support from theUnion, engaged in, and is engaging in, unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act4 Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Actin discharging Donald James Shanks, Jr or Carl Black-burn5 Respondent did not engage in unfair labor practicesin any other manner alleged in the complaint6 Respondent's unfair labor practices set forth abovein paragraph 3, occurring in connection with Respond-ent's business, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to recommendan order that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the ActOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, Golden Flake Snack Foods, Birming-ham, Alabama, its officers, agents, successors, and as-signs, shall1 Cease and desist from(a)Threatening its employees with discharge if theyengaged in activities on behalf of the Union or did notwithdraw their support from the Union(b)In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act8 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules and Regulations beadopted by the Board and become its findings, conclusions, and Order,and all objections to them shall be deemed waived for all purposes2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Post at its Birmingham, Alabama facility copies ofthe attached notice marked "Appendix "9 Copies of suchnotice, to be furnished by the Regional Director forRegion 10, after being signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediate-ly on receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board' shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were afforded theopportunity to present evidence, it has been found thatwe violated the National Labor Relations Act in certainrespects, and we have been ordered to post this NoticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT threaten our employees that they willbe discharged if they engage in activities on behalf of, ordo not withdraw their support from, Teamsters, Chauf-feurs, Warehousemen & Helpers Local Union 612, orany other labor organizationWE WILL NOT in any like or related manner interferewith, coerce or restrain our employees in the exercise oftheir rights guaranteed them in Section 7 of the ActGOLDEN FLAKE SNACK FOODS